UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4010


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

WILLIAM EUGENE WEBB, a/k/a James Thomas Webb,

             Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:99-cr-00373-NCT-1)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, Chapel Hill, North Carolina, for Appellant. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In 2000, William Eugene Webb was convicted by a jury of possession of a firearm

by a convicted felon, possession of crack cocaine, and possession of a firearm in

connection with a drug trafficking crime. He was sentenced as an armed career criminal

to a total term of 355 months’ imprisonment. Pursuant to Webb’s 28 U.S.C. § 2255

(2012) motion, the district court vacated his sentence and ordered that he be resentenced

without an armed career criminal enhancement.         At resentencing, the district court

dismissed the possession of a firearm in connection with drug trafficking conviction and

sentenced Webb to time served. The court also imposed a three-year term of supervised

release. Webb timely appealed.

       On appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), concluding that there are no meritorious issues for appeal but questioning

whether Webb’s “time served” sentence exceeded the applicable statutory maximum and

whether the district court improperly imposed a term of supervised release, given that any

supervised release should have run during the portion of his sentence which exceeded his

statutory maximum. Webb has not filed a pro se supplemental brief, and the Government

has declined to file a brief. We affirm.

       Within the context of challenges to a defendant’s imprisonment, “once the

convict’s sentence has expired some concrete and continuing injury other than the

now-ended incarceration or parole—some collateral consequence of the conviction—

must exist if the suit is to be maintained.” United States v. Hardy, 545 F.3d 280, 283 (4th

Cir. 2008) (alterations and internal quotation marks omitted). Webb, having completed

                                            2
the term of imprisonment he seeks to challenge on appeal, “bears the burden of

demonstrating collateral consequences sufficient to meet Article III’s case-or-controversy

requirement.” Id. at 284 (internal quotation marks omitted). Webb presents no collateral

consequences, and none are apparent from the record. Accordingly, his challenge to his

sentence of confinement is moot.

       Turning to Webb’s challenge to his term of supervised release, his contentions are

barred by the Supreme Court’s decision in United States v. Johnson, 529 U.S. 53 (2000).

In Johnson, the Court held that 18 U.S.C. § 3624(e) (2012) “does not reduce the length of

a supervised release term by reason of excess time served in prison.” 529 U.S. at 60. It

is not possible to consider an erroneously overlong term of imprisonment to fulfill a

portion of the supervised release term because the supervised release term is not ripe until

release.   Id. at 59 (“Supervised release has no statutory function until confinement

ends.”). Therefore, the district court retained authority in this case to impose a term of

supervised release.

       In accordance with Anders, we have examined the entire record in this case for

meritorious issues and have found none. Thus, we affirm the district court’s judgment.

This court requires that counsel inform Webb, in writing, of the right to petition the

Supreme Court of the United States for further review. If Webb requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Webb. We dispense with oral argument because



                                             3
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            4